Exhibit 10.2

EXECUTION COPY

AMENDMENT NO. 2

TO

CREDIT AGREEMENT

AMENDMENT NO. 2, dated as of August 2, 2010 (this “Amendment”) to the Credit
Agreement, dated as of September 1, 2009, among Virtus Investment Partners, Inc.
(the “Borrower”), the Lenders party thereto, and The Bank of New York Mellon, as
Administrative Agent and as Issuing Bank, as amended by Amendment No. 1, dated
as of July 8, 2010 (as the same may be amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”).

RECITALS

I. Capitalized terms used herein and not herein defined shall have the meanings
set forth in the Credit Agreement.

II. The Borrower desires to amend the Credit Agreement upon the terms and
conditions herein contained, and the Credit Parties have agreed thereto upon the
terms and conditions herein contained.

Accordingly, in consideration of the Recitals and the covenants, conditions and
agreements hereinafter set forth, and for other good and valuable consideration,
the receipt and adequacy of which are hereby acknowledged, the parties hereto
agree as follows:

1. The defined term “Maturity Date” contained in Section 1.1 of the Credit
Agreement is hereby amended and restated in its entirety as follows:

“Maturity Date” means September 30, 2013.

2. Subsection (f) of the defined term “Permitted Investments” contained in
Section 1.1 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

(f) investments in Virtus Funds, provided that (i) the aggregate outstanding
amount of all such investments in any single Virtus Fund that is a short-term
investment-grade bond fund shall not exceed $7,500,000 at any one time, (ii) the
aggregate outstanding amount of all such investments in any other Virtus Fund
shall not exceed $2,000,000 at any one time, and (iii) the aggregate outstanding
amount of all such investments in Virtus Funds shall not exceed $20,000,000 at
any one time.



--------------------------------------------------------------------------------

3. The table immediately following the first paragraph of the defined term
“Applicable Margin” contained in Section 1.1 of the Credit Agreement is hereby
amended and restated in its entirety as follows:

 

When the Leverage Ratio is:

            

greater than or equal to

   and less than    ABR Margin     Eurodollar
Margin and LC Fee  

2.50:1.00

   n/a    2.00 %    3.00 % 

2.00:1.00

   2.50:1.00    1.50 %    2.50 % 

n/a

   2.00:1.00    1.25 %    2.25 % 

4. The defined term “Prohibited Convertible Preferred Event” contained in
Section 1.1 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

“Prohibited Convertible Preferred Event” means that on and as of October 31,
2011, to the extent there are any Convertible Preferreds outstanding as of such
date for which an obligation exists (whether or not contingent) of the Loan
Parties to purchase, tender for, redeem, retire or otherwise reacquire any
portion of the Convertible Preferreds (or any securities into which they have
been converted or exchanged) on a date prior to the Maturity Date, the
Certificate of Designation shall not have been amended in form and substance
satisfactory to the Administrative Agent (and all requisite stockholder consents
therefor have been obtained), to provide that all obligations (whether or not
contingent) of the Loan Parties to purchase, tender for, redeem, retire or
otherwise reacquire any portion of the Convertible Preferreds (or any securities
into which they have been converted or exchanged) on or prior to the Maturity
Date shall be subordinated to the Credit Obligations.

5. Section 1.1 of the Credit Agreement is hereby amended by adding the following
defined terms thereto in correct alphabetical order:

“Allowed Redemption Amount” means the lesser of (i) $9,800,000, and (ii) the
aggregate liquidation preference of all Convertible Preferreds redeemed and
retired by the Borrower at any time.

“D&P Closed-end Funds” means each of DNP Select Income Fund, DTF Tax-Free
Income, Inc. and Duff & Phelps Utility and Corporate Bond Trust, in each case so
long as (i) it constitutes a Virtus Fund, (ii) it constitutes a closed-end fund
within the meaning of the Investment Company Act of 1940, as amended, (iii) the
shares thereof trade on a nationally-recognized securities exchange, and (iv)
the investment manager therefor is Duff & Phelps Investment Management Company.

 

2



--------------------------------------------------------------------------------

“Liquid Assets” means, without duplication, (a) investments in D&P Closed-end
Funds to the extent the fair market value of all such investments does not
exceed $2,000,000, (b) cash and (c) Permitted Investments (excluding Permitted
Investments within the meaning of paragraph (f) of such defined term).

6. Sections 2.1(b), 2.7(c), 2.8(b)(i) and 7.12(f) of the Credit Agreement are
each hereby amended by deleting the ratio “1.75:1.00” each time it appears
therein and inserting in its place the ratio “1.25:1.00”.

7. Section 2.5(b) of the Credit Agreement is hereby amended and restated in its
entirety as follows:

(b)(i) Upon the occurrence of any Commitment Reduction Event, (i) the Revolving
Commitments shall be reduced by an amount equal to 50% of the Net Proceeds
thereof, and (ii) upon the occurrence of a Prohibited Convertible Preferred
Event, the Revolving Commitments shall terminate.

8. Sections 7.4(h)(iv) and 7.4(h)(vii) of the Credit Agreement are each hereby
amended by inserting the phrase “except in the case of an acquisition made
pursuant to this Section 7.4(h) for aggregate consideration of less than
$5,000,000,” immediately before the first word thereof.

9. Section 7.4(h)(x) of the Credit Agreement is hereby amended by deleting the
amount “$5,000,000” appearing therein and inserting in its place the amount
“$15,000,000”.

10. Section 7.5(e)(i) of the Credit Agreement is hereby amended by (a) deleting
the amount “$500,000” appearing therein, and (b) inserting the phrase “10% of
the Consolidated Net Worth as of the end of the immediately preceding fiscal
year” immediately after the words “for any fiscal year” appearing therein.

11. Section 7.12(c) of the Credit Agreement is hereby amended by deleting the
amount “$2,500,000” appearing therein and inserting in its place the amount
“$5,000,000”.

12. Section 7.12(d) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

(d) Minimum Consolidated Net Worth. The Borrower shall not, as of any fiscal
quarter end, permit the Consolidated Net Worth to be less than (i) $65,000,000,
minus (ii) the Allowed Redemption Amount, plus (iii) 50% of the consolidated net
income (but not loss) of the Borrower and the Subsidiaries determined in
accordance with GAAP for each fiscal quarter ending after the Closing Date plus
(iv) 75% of the aggregate net cash proceeds of each issuance of Equity Interests
by the Borrower or any Subsidiary after the Closing Date.

 

3



--------------------------------------------------------------------------------

13. Section 7.12(e) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

(e) Minimum Consolidated AUM. The Borrower shall not permit Consolidated AUM to
be less than (i) $15,000,000,000 at any fiscal quarter end occurring after the
Closing Date and on or before March 30, 2012, or (ii) $18,000,000,000 at any
fiscal quarter end thereafter.

14. Section 7.12 of the Credit Agreement is hereby amended by inserting the
following new subsection (g) at the end thereof:

(g) Minimum Liquid Assets. The Borrower and the Subsidiary Guarantors shall at
all times own, free and clear of all Liens (other than Liens permitted under
Section 7.2(a) or (f), and Permitted Encumbrances within the meaning of clauses
(a), (e), and (g) of such defined term), Liquid Assets having a fair market
value of not less than $7,500,000 a consolidated basis.

15. The Credit Agreement is hereby amended by deleting the term “Asset Coverage
Ratio Certificate” each time it appears therein and inserting in its place the
term “Monthly Certificate”.

16. Schedule 1.1 to the Credit Agreement is hereby deleted in its entirety.

17. Exhibit K to the Credit Agreement is hereby amended and restated in its
entirety in the form of Exhibit K attached hereto.

18. Paragraphs 1 through 17 of this Amendment shall not be effective unless and
until the following conditions precedent shall have been satisfied (the
“Amendment Effective Date”):

(a) The Administrative Agent (or its counsel) shall have received from the
Borrower, each Subsidiary Guarantor and all Lenders either (i) a counterpart of
this Amendment signed on behalf of each such Person, or (ii) written evidence
satisfactory to the Administrative Agent (which may include facsimile
transmission of a signed signature page of this Amendment) that each such Person
has signed a counterpart of this Amendment.

(b) The Administrative Agent shall have received a favorable written opinion
(addressed to the Credit Parties and dated the Closing Date) from counsel to the
Loan Parties as the Lenders shall reasonably request.

(c) The Administrative Agent shall have received a certificate of the President
or a Vice President and the Secretary or Assistant Secretary of each Loan Party,
dated as of the Amendment Effective Date:

(i) attaching (A) a true, correct and complete copy of its charter documents, or
providing a certification that the charter documents have not been amended since
September 1, 2009, all of which shall in all respects be reasonably satisfactory
to the Administrative Agent, and (B) a true, correct and complete

 

4



--------------------------------------------------------------------------------

copy of its by laws, operating agreement or other analogous agreement, or
providing a certification that such have not been amended since September 1,
2009, all of which shall in all respects be reasonably satisfactory to the
Administrative Agent,

(ii) attaching resolutions of its board of directors, general partner or other
managing Person authorizing the execution, delivery and performance of this
Amendment and certifying that (A) such resolutions were duly adopted and in full
force and effect and (B) no other resolutions relating to this Amendment have
been adopted,

(iii) certifying, if applicable, as to the incumbency of its officer or officers
who may sign this Amendment, including therein a signature specimen of such
officer or officers,

(iv) attaching certificates of good standing (or comparable certificates),
certified as of a recent date prior to the date hereof, by the Secretaries of
State (or comparable official) of the jurisdiction of its incorporation or
formation, and

(v) either (A) attaching copies of all consents, licenses and approvals required
in connection with the execution, delivery and performance by such Loan Party,
and the validity against such Loan Party, of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required.

(d) The Administrative Agent shall have received a certificate of the President
or a Vice President and the Secretary or Assistant Secretary of the Borrower,
dated as of the Amendment Effective Date and in form and substance satisfactory
to the Administrative Agent:

(i) certifying that immediately after giving effect to this Amendment, (A) the
Leverage Ratio shall be no greater than 2.25:1.00, as calculated solely with
respect to the results for the twelve (12) month period ended March 31, 2010,
(B) Consolidated Net Worth is not less than $65.0 million, (C) the Interest
Coverage Ratio is not less than 3.00:1.00, as calculated solely with respect to
the results for the twelve (12) month period ended March 31, 2010, and
(D) Consolidated AUM is not less than $15,000,000,000,

(ii) certifying that the Borrower previously delivered to the Administrative
Agent annual and quarterly financial projections, including projected capital
expenditures, covering the term of the Credit Agreement (the “Projections”), and

(iii) certifying that immediately before and after giving effect to this
Amendment (A) no default shall have occurred or would exist, and (B) no material
adverse change shall have occurred to the financial condition, business,

 

5



--------------------------------------------------------------------------------

assets, properties, prospects, operations or performance of the Borrower, or the
Borrower and its Subsidiaries taken as a whole, (1) since the date of the last
audited financial statements for the Borrower delivered to the Lenders prior to
the Amendment Effective Date, and (2) from that described in the Projections.

(e) The Borrower shall have paid all fees and expenses of the Administrative
Agent in connection with the preparation, negotiation, execution and delivery of
this Amendment and the other matters contemplated hereby, including, without
limitation, the reasonable fees and expenses of the Administrative Agent’s
counsel.

19. The Borrower hereby (i) reaffirms and admits the validity and enforceability
of each Loan Document to which it is a party and its obligations thereunder, and
agrees and admits that (a) it has no defense to any such obligation, (b) it
shall not exercise any setoff or offset to any such obligation, and (c) to its
knowledge, it does not have any claim against any Credit Party arising out of
the transactions contemplated by the Loan Documents, and (ii) represents and
warrants that no Default has occurred and is continuing and that all of the
representations and warranties made by it in the Loan Documents are true and
correct in all material respects, both immediately before and after giving
effect to this Amendment.

20. This Amendment may be executed in any number of counterparts, each of which
shall be an original and all of which shall constitute one agreement. It shall
not be necessary in making proof of this Amendment to produce or account for
more than one counterpart signed by the party to be charged.

21. The Credit Agreement and the other Loan Documents shall in all other
respects remain in full force and effect, and no amendment herein in respect of
any term or condition of any Loan Document shall be deemed to be an amendment or
other modification in respect of any other term or condition of any Loan
Document.

22. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES
THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

[Remainder of page intentionally left blank]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 2 to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first above written.

 

VIRTUS INVESTMENT PARTNERS, INC. By:  

/s/ Michael A. Angerthal

Name:   Michael A. Angerthal Title:   Executive Vice President   & Chief
Financial Officer THE BANK OF NEW YORK MELLON,   individually, as Issuing Bank
and as the Administrative Agent By:  

/s/ Richard G. Shaw

Name:   Richard G. Shaw Title:   Vice President PNC BANK, NATIONAL ASSOCIATION
By:  

/s/ Cara Gentile

Name:   Cara Gentile Title:   Vice President

Each of the Subsidiary Guarantors,

by signing below, hereby

acknowledges and agrees to the

Amendment:

DUFF & PHELPS INVESTMENT MANAGEMENT CO.

 

By:  

/s/ Michael A. Angerthal

Name:   Michael A. Angerthal Title:   Executive Vice President & Treasurer



--------------------------------------------------------------------------------

ENGEMANN ASSET MANAGEMENT By:  

/s/ Michael A. Angerthal

Name:   Michael A. Angerthal Title:   Executive Vice President & Chief Financial
Officer EUCLID ADVISORS LLC By:  

/s/ Michael A. Angerthal

Name:   Michael A. Angerthal Title:   Executive Vice President & Treasurer

KAYNE ANDERSON RUDNICK INVESTMENT MANAGEMENT, LLC

 

By:  

/s/ Michael A. Angerthal

Name:   Michael A. Angerthal Title:   Senior Vice President & Chief Financial
Officer PASADENA CAPITAL CORPORATION By:  

/s/ Michael A. Angerthal

Name:   Michael A. Angerthal Title:   Executive Vice President & Chief Financial
Officer

RUTHERFORD FINANCIAL CORPORATION

 

By:  

/s/ David Hanley

Name:   David Hanley Title:   Vice President & Treasurer SCM ADVISORS LLC By:  

/s/ Michael A. Angerthal

Name:   Michael A. Angerthal Title:   Senior Vice President & Chief Financial
Officer



--------------------------------------------------------------------------------

VIRTUS INVESTMENT ADVISERS, INC. By:  

/s/ Michael A. Angerthal

Name:   Michael A. Angerthal Title:   Executive Vice President & Chief Financial
Officer VIRTUS PARTNERS, INC. By:  

/s/ Michael A. Angerthal

Name:   Michael A. Angerthal Title:   Executive Vice President, Chief Financial
Officer ZWEIG ADVISERS, LLC By:  

/s/ Michael A. Angerthal

Name:   Michael A. Angerthal Title:   Executive Vice President & Chief Financial
Officer



--------------------------------------------------------------------------------

EXHIBIT K TO AMENDMENT NO. 2

VIRTUS INVESTMENT PARTNERS, INC.

EXHIBIT K

FORM OF MONTHLY CERTIFICATE

I,                     , do hereby certify that I am the                      of
Virtus Investment Partners. Inc. (the “Borrower”), and that, as such, I am duly
authorized to execute and deliver this Monthly Certificate on the Borrower’s
behalf pursuant to Section 6.1(e) of the Credit Agreement, dated as of
September 1, 2009, among the Borrower, the Lenders party thereto, and The Bank
of New York Mellon, as Administrative Agent and as Issuing Bank (as the same may
be amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”). Capitalized terms used herein which are not defined herein shall
have the meanings assigned to such terms in the Credit Agreement. In the event
of any conflict between the calculations set forth in this Monthly Certificate
and the manner of calculation required by the Credit Agreement, the terms of the
Credit Agreement shall govern and control.

This Monthly Certificate is delivered for the month ended             , 20    
(the “Test Date”). As of the Test Date, (i) the Asset Coverage Ratio was
    .    :1:00 calculated as set forth on the attached Schedule A, and (ii) the
value of Liquid Assets was $             calculated as set forth on the attached
Schedule B.

IN WITNESS WHEREOF, I have executed this Monthly Certificate on this
                     day of     , 20    .

 

VIRTUS INVESTMENT PARTNERS, INC. By:  

 

Name:  

 

Title:  

 

Virtus Investment Partners, Inc. Monthly Certificate



--------------------------------------------------------------------------------

SCHEDULE A TO MONTHLY CERTIFICATE

FOR THE MONTH ENDED                  , 20    

 

1.    The book value of all cash of the Borrower and its Subsidiaries on a
consolidated basis as of the Test Date    $                      2.    The book
value of all cash attributable to VPDI as of the Test Date    $
                     3.    Item 1 minus Item 2    $                      4.   
The book value of all marketable securities (including all investments in Virtus
Funds to the extent constituting marketable securities) of the Borrower and its
Subsidiaries on a consolidated basis as of the Test Date    $
                     5.    The book value of all marketable securities
(including all investments in Virtus Funds to the extent constituting marketable
securities) attributable to VPDI as of the Test Date    $                     
6.    Item 4 minus Item 5    $                      7.    The net book value of
all investment management receivables of the Borrower and its Subsidiaries on a
consolidated basis as of the Test Date    $                      8.    The net
book value of all investment management receivables attributable to VPDI as of
the Test Date    $                      9.    Item 7 minus Item 8    $
                     10.    Excluded Amount of all Excluded Investments    $
                     11.    Investment in a Virtus Short-term Bond Fund to the
extent in excess of $2,000,000    $                      12.   

Asset Coverage Amount

 

((Item 3 + Item 6 + Item 9) minus (Item 10 + Item 11)

   $                      13.    The aggregate Revolving Credit Exposure of all
the Lenders as of the Test Date    $                      14   

Asset Coverage Ratio

 

(Item 12:Item 13)

   $                     

Virtus Investment Partners, Inc. Monthly Certificate



--------------------------------------------------------------------------------

SCHEDULE B TO MONTHLY CERTIFICATE

FOR THE MONTH ENDED                          , 20    

 

1.

  The Borrower’s and the Subsidiary Guarantors’ investments in D&P Closed-end
Funds to the extent the fair market value of all such investments does not
exceed $2,000,000    $                     

2.

  The Borrower’s and the Subsidiary Guarantors’ cash    $                     

3.

  The Borrower’s and the Subsidiary Guarantors’ Permitted Investments (excluding
Permitted Investments within the meaning of paragraph (f) of such defined term)
   $                     

4.

 

The Borrower’s and the Subsidiary Guarantors’ Liquid Assets

 

(Item 1 + Item 2 + Item 3)

   $                     

Virtus Investment Partners, Inc. Asset Coverage Ratio Certificate